Citation Nr: 9920070	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  94-47 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to the restoration of a 20 percent evaluation 
for service-connected osteoarthritis of the left knee.

2.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the lumbar spine, 
currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for service-
connected degenerative joint disease of the cervical spine, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey

INTRODUCTION

The veteran served on active duty from November 1972 to 
January 1976.  He also had over 16 years of prior active 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 RO rating decision that reduced 
the veteran's service-connected left knee disability from 20 
percent to 0 percent disabling, effective October 1, 1991.  
Also in this decision the RO continued the veteran's 20 
percent evaluation for service-connected degenerative joint 
disease of the cervical spine, and continued his 10 percent 
evaluation for service-connected degenerative joint disease 
of the lumbar spine.  This matter was previously before the 
Board in June 1997 at which time it was remanded to the RO 
for further development.  In a subsequent rating decision in 
March 1998, the RO increased the veteran's noncompensable 
evaluation for his service-connected left knee disability to 
10 percent, effective October 1, 1991. 


FINDINGS OF FACT

1.  A 20 percent evaluation had been in effect for the 
veteran's service-connected left knee disability from July 8, 
1985, to October 1, 1991.

2.  The June 1991 RO rating decision reducing the 20 percent 
evaluation for osteoarthritis of the left knee to 0 percent 
did not consider the provisions of 38 C.F.R. § 3.344.
3.  The veteran's service-connected osteoarthritis of the 
lumbar spine is manifested by limitation of motion productive 
of a moderate level of disability; neither neurological 
deficits nor additional functional loss are caused by this 
disability.

4.  The veteran's service-connected osteoarthritis of the 
cervical spine is manifested by limitation of motion 
productive of a moderate level of disability; neither 
neurological deficits nor additional functional loss are 
caused by this disability.


CONCLUSIONS OF LAW

1.  The June 1991 reduction of a 20 percent rating for 
osteoarthritis of the left knee to a noncompensable level was 
improper.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.344 
(1998).

2.  The criteria for a 20 percent evaluation for 
osteoarthritis of the lumbar spine are met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5292 (1998).

3.  The criteria for an evaluation greater than 20 percent 
for osteoarthritis of the cervical spine have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Code 5290 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

At the veteran's service retirement examination in December 
1975, he was found to have mild osteoarthritis of the left 
knee and degenerative arthritis of the lumbosacral spine.  A 
January 1976 orthopedic consultation report reflects his 
complaint of low back pain, and of an achy left knee in 
cloudy and cool weather.  Findings at that time revealed full 
ranges of motion of the lumbosacral and cervical spines. 
In March 1976 the RO granted service connection for chronic 
lumbosacral strain with degenerative arthritis and assigned a 
10 percent evaluation.  Also in this decision the RO granted 
service connection for osteoarthritis of the left knee and 
assigned a 0 percent evaluation.  

At a VA examination in December 1985, the veteran said that 
he had intermittent swelling in his left knee and that this 
knee had given out on him.  Findings revealed a moderate 
amount of lateral instability, and no crepitus.  The veteran 
was diagnosed as having arthritis and instability of the left 
knee.

In a March 1986 rating decision, the RO increased the 
veteran's service-connected left knee disability to 20 
percent disabling, and continued the 10 percent evaluation 
for his low back disability.

Pursuant to the veteran's January 1989 claim for an increased 
rating for his service-connected back disability, a VA 
orthopedic examination was conducted in February 1989.  At 
this examination the veteran complained of neck trouble and 
near constant back pain.  Findings revealed limited range of 
motion in his neck.  Specific ranges of motion of the 
lumbosacral spine included forward flexion to 40 to 50 
degrees, backward extension to 20 degrees and lateral flexion 
to 30 degrees.  There were no muscle spasms or tenderness 
found with respect to his back.  X-rays revealed minimal 
degenerative changes of the lumbar spine and marked 
degenerative changes of the lower cervical spine. 

In an April 1989 rating decision, the RO assigned the veteran 
a 20 percent evaluation for chronic low back strain with 
degenerative arthritis and X-ray evidence of arthritis of the 
cervical spine, and continued the 20 percent evaluation for 
his left knee disability. 

The claims file contains a number of medical records dated in 
the 1980s showing treatment on an outpatient basis at a 
military hospital for chronic low back pain due to 
degenerative joint disease.  

In May 1990 the RO assigned separate evaluations for the 
veteran's cervical spine disability and lumbosacral 
disabilities.  In this regard, the RO assigned a 20 percent 
evaluation for degenerative joint disease of the cervical 
spine and a 10 percent evaluation for degenerative joint 
disease of the lumbar spine.

At a VA orthopedic examination in March 1991, the veteran 
complained of near constant cervical pain with radiation that 
began approximately two years earlier in the left arm.  He 
said that he had pain that radiated down both arms and 
involved both hands.  He complained of near constant 
lumbosacral pain as well as transitory pain in both knees 
that was greater on the right.  Examination of the veteran's 
cervical spine revealed extension to 30 degrees and lateral 
bending to 5 degrees on each side.  There was diffused 
weakness of the shoulder girdle musculature trapezius as well 
as biceps, triceps and wrist flexors and extensors.  Sensory 
examination revealed decreased sensation to pin prick.  
Ranges of motion of the veteran's lumbosacral spine revealed 
forward flexion to 40 degrees and lateral bending on each 
side to 20 degrees.  Sensory was intact.  The veteran's left 
knee was normal in appearance without angular deformity or 
obvious effusion.  There was full range of motion.  There was 
stability of the knee in all planes, and no jointline 
tenderness.  The veteran was assessed as having cervical 
spine degenerative disc disease with bilateral radiculopathy 
that did not correspond to any anatomic level, lumbosacral 
degenerative disc disease with pain and functional 
impairment, and left knee pain with no evidence of 
degenerative changes.  The examiner said that he believed 
that the left knee pain was secondary to radicular symptoms 
from the veteran's lumbosacral back strain and degenerative 
disc disease of the lumbosacral spine.

In April 1991 the RO notified the veteran of its proposal to 
reduce his service-connected left knee disability to a 
noncompensable evaluation due to findings from the March 1991 
examination of full range of motion and stability of the left 
knee.

In an April 1991 statement the veteran said that he did not 
agree with the RO's proposal to reduce his evaluation and 
said that he had been told by his doctor that his condition 
worsened.
In May 1991 the RO received a letter from the veteran's 
treating physician's assistant (PAC) who stated that the 
veteran had marked symptomatology related to osteoarthritis 
as well as radiographic changes supporting the diagnosis.  He 
also stated that "it [was] a well documented medical fact 
that this diagnosis ha[d] a poor prognosis and [would] become 
progressive and possibly disabling to the point of 
unemployability perhaps in the very near further if not at 
present."

In June 1991 the veteran reported to a VA medical facility 
requesting a neurological consultation due to chronic back, 
shoulder and neck pain, as well as numbness and pain in both 
hands.  He was given a questionable diagnosis of carpal 
tunnel syndrome.

In a June 1991 rating decision, the RO reduced the veteran's 
service-connected left knee disability evaluation to 0 
percent disabling, effective on October 1, 1991.  Also in 
this decision the RO continued the 10 percent evaluation for 
the veteran's service-connected degenerative joint disease of 
the lumbar spine and continued the 20 percent evaluation for 
the veteran's service-connected degenerative joint disease of 
the cervical spine.

In his substantive appeal in August 1991, the veteran said 
that his knees popped and that it was difficult to walk.  He 
said that his right knee was worse than his left and 
occasionally made him fall.

In August 1991 the veteran submitted a letter from the 
ambulatory care clinic of a naval hospital in which a 
physician states that the veteran continued to experience 
symptoms from arthritis, including increasing pain in his low 
back.  He went on to state that he did not foresee any 
improvement in the veteran's condition and that the clinical 
course of the veteran's arthritis would more than likely 
worsen.

At a hearing at the RO in September 1991, the veteran 
testified that his left knee had a lot of popping and that at 
times he could hardly bear his weight on this knee.  He said 
that he limped often and that it took him about 10 or 15 
minutes in the morning to walk because of pain.  He said that 
he had almost fallen on two or three occasions and that he 
found it painful to go up and down stairs.  He said that his 
whole leg swelled up at times and that he took medication for 
his knee disability.  He said that his doctor had told him 
that his knee disability was getting worse.  In regard to his 
cervical disability, the veteran said that he had a difficult 
time putting on and taking off his shirts because of the pain 
and he had to make several attempts to get his shirt off.  He 
said that he had trouble turning his head and that his neck 
bothered him when he drove.  He said that he had trouble 
holding on to things because the pain was so great and his 
arms gave out on him.  As far as his lumbar spine disability, 
the veteran said that he was having an increasingly difficult 
time walking around and he experienced pain from his hip down 
to his toes.  He said that strenuous work aggravated his back 
condition.  He said that he always experienced pain from 
either his neck or back and that he was unable to hold down a 
job.

In September 1991 the veteran submitted a letter from his 
private physician who stated that the veteran had persistent 
arthralgias, diagnosed with arthritis.  He also said that 
arthritic changes of the veteran's cervical spine had been 
demonstrated by X-ray and degenerative joint disease of the 
back had also been demonstrated by X-ray.  He said further 
that the veteran's arthritis was a chronic problem and he 
anticipated it to be a worsening condition.

In a February 1992 letter, the veteran's private physician 
stated that the veteran had radiographic evidence to support 
arthritic changes and degenerative joint disease which 
affected his hands, neck and knees.  He said that arthralgia 
and stiffness decreased the veteran's ability to use his 
hands and perform tasks requiring weight bearing on his 
knees.

At a VA examination in September 1992, the veteran said that 
his knees were stiff, popped and caused pain.  He also said 
that his lower back, neck and shoulders hurt a lot after 
strenuous work.  Examination of his back revealed no 
paraspinous muscle spasm and no tenderness to palpation.  
Range of motion was 60 degrees flexion, 10 degrees extension, 
and 20 degrees lateral bending bilaterally.  Motor function 
was 5/5 bilaterally and sensory function was intact.  Range 
of motion of the cervical spine revealed 45 degrees flexion, 
10 degrees extension with pain elicited on extension.  Rotary 
range of motion was 45 degrees bilaterally and 10 degrees 
lateral bending.  Neurovascular examination of the upper 
extremity was 5/5 motor function and the veteran reported 
subjective decreased sensory function.  In regard to the 
knees, the veteran had full extension and flexion to 110 
degrees.  The knees were stable to varus and valgus stress.  
There was no anterior drawer sign, no effusion and no 
jointline tenderness. There was no pain elicited on 
patellofemoral compression and there was good tracking 
without crepitance.  The veteran was diagnosed as having 
degenerative arthritis of the cervical spine, degenerative of 
the lumbosacral spine and chronic bilateral pain with/without 
signs of degenerative changes.

At a six month follow-up at a VA medical facility in October 
1992, the veteran said that the arthritic pains were worse 
and more problematic.  Mild tenderness was noted in the 
veteran's back at the sacroiliac joint.  

A June 1993 VA treatment record shows that the veteran's 
degenerative joint disease was stable.

A treatment record from a naval hospital dated in August 1993 
reflects the veteran's complaints of knee and neck pain and 
of having orthopedic symptoms on and off for a long time.  
The veteran requested that additional X-rays studies be 
performed for documentation of degenerative joint disease, 
especially of the neck and left knee.

At a VA examination in November 1996, the veteran said that 
he had trouble with his joints and had trouble getting up and 
down from a kneeling position.  He also said that his neck 
bothered him and he had trouble turning his head when he 
drove.  He said that both knees bothered him from time to 
time, especially when sitting for long periods of time or 
upon getting up in the morning.  Range of motion in the neck 
revealed 15 degrees forward flexion, 15 degrees backward 
extension, 25 degrees right lateral flexion and 35 degrees 
left lateral flexion.  Bilateral rotation was 40 degrees.  
Range of motion of the lumbosacral spine revealed 60 degrees 
forward flexion, 10 degrees backward extension, 25 degrees 
right lateral flexion, 25 degrees left lateral flexion, and 
20 degrees bilateral rotation.  Range of motion and stability 
of the knees was normal.  The veteran was able to squat to 
the floor and come back up and walk on his toes and heels.  
The examiner said that the veteran did not appear to have 
"flare-ups".  He said that the veteran had stiffness in the 
morning, but that that he worked out during the day.  He said 
that the veteran was able to do his work as a sign painter 
which he did part-time.  The veteran was given diagnoses that 
included degenerative joint disease of the cervical spine, 
degenerative joint disease of the lumbar spine, history of 
osteoarthritis of the left knee with normal physical 
examination, and no specific limiting symptomatology as far 
as the examiner could determine.

According to an August 1997 VA orthopedic examination report, 
the veteran said that he experienced the onset of cervical 
pain three to four years earlier without specific trauma to 
the cervical spine.  He also said that he experienced pain 
and parathesias in the left upper extremity on occasion and 
that his current symptoms were aggravated by cervical 
extension and rotation.  He said that he experienced pain in 
the left knee which was aggravated by squatting and working 
on his hands and knees, and he was being treated with oral 
medication for knee pain.  He also said that he worked part-
time (24 hrs) as a sign painter and had not lost any time 
during the past six years due to his symptoms.  Examination 
of the cervical spine revealed a normal appearing cervical 
spine with limited range of motion of 30 degrees flexion, 15 
degrees of right and left lateral bending, and 30 degrees 
cervical rotation.  Sensory and vascular examination was 
within normal limits.  Examination of the lumbosacral spine 
revealed a normal lumbar lordosis without body list or spasm 
of the paraspinal musculature.  The veteran had limited range 
of motion including 60 degrees forward flexion, 15 degrees 
extension, 15 degrees right and left lateral bending, and 15 
degrees right and left trunk rotation.  Sensory and vascular 
examination was within normal limits.  Findings with respect 
to the left knee revealed a normal external appearance of the 
knee with a 1/2 inch increased circumference of the left knee 
due to a mild joint effusion.  The veteran had full range of 
motion of the left knee with extension to 0 degrees and 
flexion to 120 degrees.  There was subpatellar crepitation 
noted upon flexion and extension of the left knee.  There was 
also enlargement of the right tibial tubercle noted.  X-ray 
findings revealed osteoarthritis of the cervical and 
lumbosacral spines as well as the left knee.  The examiner 
stated that his examination did not reveal any additional 
functional loss above what was shown by the limited range of 
motion in the veteran's cervical and lumbosacral spines and 
other functional tests that were performed during the 
examination.

In a March 1998 rating decision, the RO increased the 
veteran's service-connected left knee disability to 10 
percent disabling, effective October 1, 1991.

II.  Legal Analysis

The veteran's claims for increased ratings for his service-
connected left knee and spine disabilities are well grounded 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

The history of the veteran's right knee and spine 
disabilities has been considered, although the present level 
of disability is of primary concern when determining whether 
he is entitled to higher evaluations.  Francisco v. Brown, 7 
Vet. App. 55 (1994).

Restoration of a 20 Percent Evaluation for Left Knee 
Arthritis

Disabilities of the knee may be rated in any number of ways, 
including on the basis of limitation of motion.  Under 
Diagnostic Code 5260, a 10 percent disability rating is 
warranted when flexion is limited to 45 degrees, and a 20 
percent disability rating is warranted when flexion is 
limited to 30 degrees.  Diagnostic Code 5261 provides that a 
10 percent disability rating is warranted when extension is 
limited to 10 degrees, and a 20 percent disability rating is 
warranted when extension is limited to 15 degrees.

Diagnostic Code 5257 is referable generally to recurrent 
subluxation or lateral instability, but also applies to 
impairment not otherwise specified in the rating codes.  
Under this code, a 10 percent evaluation is warranted for 
slight disability, and a 20 percent evaluation is warranted 
for a moderate disability  When limitation of motion of the 
knee joint is noncompensable under these appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.

In July 1979, the RO assigned the veteran a noncompensable 
evaluation for osteoarthritis of the left knee.  This 
evaluation was increased by the RO to 20 percent in March 
1986, effective on July 8, 1985, and ultimately reduced to 10 
percent, effective October 1, 1991.

The provisions of 38 C.F.R. § 3.105(e) (1998) require that 
notice and an opportunity to respond be given to a veteran 
when the RO proposes the reduction of a rating.  The record 
shows that the veteran was given notice of the RO's proposed 
reduction in April 1991 and was also given 60 days to submit 
additional evidence on the matter.

The record also shows that the 20 percent evaluation for the 
veteran's left knee disability had been in effect for over 
five years.  The duration of a rating is measured from the 
effective date of assignment to the effective date of actual 
reduction.  Brown v. Brown, 5 Vet. App. 413 (1993).

In order to reduce a rating which has been in effect for five 
or more years, certain precautions must be followed before 
such a rating can take place.  38 C.F.R. § 3.344.  Such 
precautions state that examinations less full or complete 
than those on which payments were authorized or continued 
will not be used as a basis for reduction.  In addition, 
ratings on account of diseases subject to temporary episodic 
improvement will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, though material improvement 
in the condition is clearly reflected, consideration will be 
given to whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  When the RO fails to consider these 
precautions, the rating reduction is deemed void ab initio.  
See Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992); Brown v. 
Brown, 5 Vet. App. 413 (1993).

Nowhere in the RO's June 1991 rating decision, which reduced 
the veteran's 20 percent evaluation for his service-connected 
left knee disability, were the regulatory requirements of 
§ 3.344 mentioned, nor was § 3.344 mentioned in the statement 
of the case.  Moreover, there is no indication that these 
requirements as noted above were considered by the RO.  In 
fact, it appears that the RO relied solely on the most recent 
examination report on record at the time (March 1991) to 
reduce the veteran's evaluation, without considering the 
entire record of examinations and the veteran's medical-
industrial history.  See Dofflemyer at 281.  Furthermore, 
there is no indication as to whether improvement would be 
maintained under ordinary conditions of life.  This is 
especially relevant when considering a May 1991 letter from 
the veteran's treating physician's assistant who said that 
"it [was] a well documented medical fact that 
[osteoarthritis] ha[d] a poor prognosis and [would] become 
progressive and possibly disabling...perhaps in the very near 
future."

Because the RO did not consider § 3.344, the reduction action 
is void ab initio.  Consequently, a 20 percent evaluation for 
the veteran's osteoarthritis of the left knee is restored, 
effective October 1, 1991.

Lumbar Spine

The veteran is currently evaluated under Diagnostic Code 5295 
for lumbosacral strain.  Under this code, a 10 percent 
evaluation is warranted for lumbosacral sprain with 
characteristic pain on motion.  A 20 percent evaluation is 
warranted under this code if there is muscle spasm on extreme 
forward bending, loss of lateral spine motion unilaterally, 
in standing position.  

VA examination findings from 1992 revealed no paraspinous 
muscle spasm.  Similarly, there was no mention by the VA 
examiner in 1996 of muscle spasm, and it was noted at the VA 
examination in August 1997 that the veteran did not have 
muscle spasms.  Consequently, the evidence does not show that 
the veteran either has, or complained of having, muscle 
spasms; as such, the criteria for a 20 percent evaluation 
under diagnostic code 5295 for lumbosacral strain have not 
been met.  However, findings from the 1996 examination and, 
more recently, the 1997 examination, show that the veteran 
has limitation of motion of the lumbosacral spine.  The 
examiner in 1997 stated that the veteran had limited range of 
motion about the lumbodorsal spine with forward flexion to 60 
degrees, extension to 15 degrees, right and left lateral 
bending to 15 degrees and right and left trunk rotation to 15 
degrees.  These findings approximate a moderate limitation of 
motion disability and thus warrant the assignment of a 20 
percent evaluation under Diagnostic Code 5292.

Although the veteran complained of intermittent pain in the 
lumbosacral area at various VA examinations, as well as at VA 
treating facilities, no additional functional loss has been 
attributed to pain.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  In addressing this aspect of 
the veteran's back disability, the examiner in 1997 stated 
that his examination did not reveal any additional functional 
loss above what had been shown by the limited range of motion 
in the lumbosacral spine as well as other functional tests 
that were performed.  Thus, although it is not disputed that 
the veteran experiences back pain, such pain has not been 
supported by adequate pathology, nor evidenced by the visible 
behavior of the veteran when range of motion studies were 
performed.  Consequently, since the examiner essentially 
excluded any additional disabling manifestations based on 
functional loss, a higher than 20 percent evaluation under 
Code 5292 is not warranted.  Id.


Cervical Spine

Under the diagnostic code for limitation of motion of the 
cervical spine, a 10 percent evaluation is warranted for 
slight limitation and a 20 percent evaluation is warranted 
for moderate limitation.  A 30 percent evaluation is 
warranted when there is severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290.

Range of motion findings from the VA examination in 1997 
include cervical flexion to 30 degrees, cervical extension to 
30 degrees, right and left rotation to 30 degrees, and right 
and left lateral bending to 15 degrees.  These findings 
reflect a moderate limitation of motion of the veteran's 
cervical spine and are thus adequately reflected in his 
current 20 percent evaluation.  Although findings from a 1992 
VA examination included the elicitation of pain while 
demonstrating cervical extension to 10 degrees, no such 
visible pain was elicited on subsequent examinations.  Thus, 
in regard to consideration of additional disability due to 
functional loss, the VA examiner in 1996 said that the 
veteran did not have flare-ups, and the VA examiner in 1997 
stated that the veteran's findings did not reveal any 
additional loss above what had been shown by the veteran's 
limited range of motion in the cervical spine.  Thus, a 
higher rating for functional loss to due pain, weakness or on 
repeated use is not warranted.  38 C.F.R. §§ 4.40, 4.45, 
Deluca, supra.

There has been some suggestion as to a neurological component 
to the veteran's cervical disability as evidenced by the 
veteran's subjective complaints, including his report at a 
1991 VA examination of radiating pain down his arms, and of 
findings at that examination of decreased sensation to pin 
prick.  However, this suggestion has not been born out by 
more recent medical evidence.  In this respect, recent 
medical evidence is devoid of a diagnosis or findings of disc 
pathology and instead reflects a sole diagnosis of 
osteoarthritis of the cervical spine.  Furthermore, sensory 
findings at an August 1997 VA examination were normal.  
Accordingly, the criteria under diagnostic code 5293 for 
intervertebral disc syndrome is not for application in this 
case.

Lastly, while the veteran testified in September 1991 that he 
always had pain in either his back or neck and had been 
unable to hold down a job, a recent VA examination report in 
August 1997 notes that he worked part-time (24 hours) as a 
sign painter and had been doing do for six years.  The report 
also contains the veteran's report that he had not lost any 
time from this job due to his orthopedic symptoms.  
Accordingly, further consideration of the applicability of an 
extra-schedular rating by an appropriate VA official is not 
warranted in this case.  Smallwood v. Brown, 10 Vet. App. 93, 
98 (1997).


ORDER

Restoration of a 20 percent evaluation for service-connected 
osteoarthritis of the left knee, effective from October 1, 
1991, is granted.

An increased rating, to 20 percent, for the veteran's 
service-connected degenerative joint disease of the 
lumbosacral spine is granted.

An evaluation greater than 20 percent for the veteran's 
service-connected cervical disability is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

